

116 HR 8727 IH: Telehealth Modernization Act
U.S. House of Representatives
2020-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8727IN THE HOUSE OF REPRESENTATIVESNovember 5, 2020Mr. Carter of Georgia (for himself, Ms. Blunt Rochester, and Mrs. Rodgers of Washington) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to make permanent certain telehealth flexibilities under the Medicare program related to the COVID–19 public health emergency.1.Short titleThis Act may be cited as the Telehealth Modernization Act.2.Extending Medicare telehealth flexibilities(a)Expanding access to telehealth services(1)In generalSection 1834(m)(4)(C) of the Social Security Act (42 U.S.C. 1395m(m)(4)(C)) is amended by adding at the end the following new clause:(iii)Expanding access to telehealth servicesWith respect to telehealth services furnished beginning on the first day after the end of the emergency period described in section 1135(g)(1)(B) of this clause, the term originating site means any site at which the eligible telehealth individual is located at the time the service is furnished via a telecommunications system, including the home of an individual..(2)Conforming amendmentsSuch section is amended—(A)in paragraph (2)(B)—(i)in clause (i), in the matter preceding subclause (I), by striking clause (ii) and inserting clauses (ii) and (iii); and(ii)by adding at the end the following new clause:(iii)No facility fee for new sitesWith respect to telehealth services furnished on or after the date of enactment of this clause, a facility fee shall only be paid under this subparagraph to an originating site that is described in paragraph (4)(C)(ii) (other than subclause (X) of such paragraph).;(B)in paragraph (4)(C)—(i)in clause (i), in the matter preceding subclause (I), by inserting and clause (iii) after and (7); and(ii)in clause (ii)(X), by inserting prior to the first day after the end of the emergency period described in section 1135(g)(1)(B) before the period;(C)in paragraph (5), by inserting and prior to the first day after the end of the emergency period described in section 1135(g)(1)(B) after January 1, 2019,;(D)in paragraph (6)(A), by inserting and prior to the first day after the end of the emergency period described in section 1135(g)(1)(B), after January 1, 2019,; and(E)in paragraph (7), by inserting and prior to the first day after the end of the emergency period described in section 1135(g)(1)(B), after July 1, 2019,. (b)Expanding practitioners eligible To furnish telehealth servicesSection 1834(m) of the Social Security Act (42 U.S.C. 1395m(m)) is amended—(1)in paragraph (1), by striking (described in section 1842(b)(18)(C)) and inserting (defined in paragraph (4)(E)); and(2)in paragraph (4)(E)—(A)by striking practitioner.—The term and inserting “practitioner.—(A)In generalSubject to subparagraph (B), the term; and(B)by adding at the end the following new subparagraph:(B)ExpansionThe Secretary, after consulting with stakeholders regarding services that are clinically appropriate, may expand the types of practitioners who may furnish telehealth services to include any health care professional that is eligible to bill the program under this title for their professional services..(c)Retention of additional services and subregulatory process for modifications following emergency periodSection 1834(m)(4)(F) of the Social Security Act (42 U.S.C. 1395m(m)(4)(F)) is amended—(1)in clause (i), by inserting and clause (iii) after paragraph (8);(2)in clause (ii), by striking The Secretary and inserting Subject to clause (iii), the Secretary; and(3)by adding at the end the following new clause:(iii)Retention of additional services and subregulatory process for modifications following emergency periodWith respect to telehealth services furnished after the last day of the emergency period described in section 1135(g)(1)(B), the Secretary may—(I)retain as appropriate the expanded list of telehealth services specified in clause (i) pursuant to the waiver authority under section 1135(b)(8) during such emergency period; and(II)retain the subregulatory process used to modify the services included on the list of such telehealth services pursuant to clause (ii) during such emergency period..(d)Enhancing telehealth services for federally qualified health centers and rural health clinicsSection 1834(m)(8) of the Social Security Act (42 U.S.C. 1395m(m)(8)) is amended—(1)in the paragraph heading by inserting and after after during;(2)in subparagraph (A), in the matter preceding clause (i), by inserting and after after During; and(3)in the first sentence of subparagraph (B)(i), by inserting and after after during.(e)Use of telehealth, as clinically appropriate, To conduct face-to-Face encounter for hospice careSection 1814(a)(7)(D)(i)(II) of the Social Security Act (42 U.S.C. 1395f(a)(7)(D)(i)(II)) is amended by inserting and after such emergency period as clinically appropriate after 1135(g)(1)(B).(f)Use of telehealth, as clinically appropriate, To conduct face-to-Face clinical assessments for home dialysisClause (iii) of section 1881(b)(3)(B) of the Social Security Act (42 U.S.C. 1395rr(b)(3)(B)) is amended—(1)by moving such clause 4 ems to the left; and(2)by inserting and after such emergency period as clinically appropriate before the period.(g)ImplementationNotwithstanding any provision of law, the Secretary may implement the provisions of, and amendments made by, this section by interim final rule, program instruction, or otherwise. 